            Case 3:19-cv-02199-KM Document 30 Filed 09/14/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 RASHEDA HAMMONDS,

                       Plaintiff                    CIVIL ACTION NO. 3:19-CV-2199

           v.                                             (MEHALCHICK, M.J.)

 LUZERNE COUNTY, et al.,

                       Defendants


                                     MEMORANDUM

       Pending before this Court is Plaintiff’s Petition for the Approval of the Settlement of

Wrongful Death and Survival Actions. (Doc. 25). The Petition sets forth the terms of the

agreed-upon settlement of the claims brought by Plaintiff, Rasheda Hammonds, as

Administrator of the Estate of Shaheen L. Mackey, against the Luzerne County Defendants. 1

This Court conducted a hearing on the Petition on Wednesday, September 9, 2020. At that

hearing, both Plaintiff, Rasheda Hammonds, and Plaintiff’s counsel, averred that the eight

individuals identified by Ms. Hammonds and counsel are the sole heirs to the Estate of

Shaheen L. Mackey. Plaintiff’s counsel also submitted that all heirs or their guardians (in the

case of minor heirs), had received noticed of the settlement and of the time and date of the

hearing with the Court. On the basis of the facts set forth in the Petition and at the hearing,

the Court grants the Petition.




       1
        These Defendants are Luzerne County, Kristopher Renfer, William Allen, C.O.
Beckley, James Brawley, James Gilhooley, Lieutenant Francis Hacken, C.O. Karavitch,
Joseph Katra, Phil Levandowski, C.O. McCafferty, C.O. McCloskey, David McDermott,
Nicholas Pokrinchak, Thomas Shipp, Sgt. Stofko, Mark Weiss, and John White.
          Case 3:19-cv-02199-KM Document 30 Filed 09/14/20 Page 2 of 5




 I.    APPLICABLE LAW

       Jurisdiction in this case is predicated on federal question jurisdiction. In approving the

allocation of settlement funds, including attorney fees, however, the Court applies

Pennsylvania substantive law. Wilson v. TA Operating, LLC, 4:14-CV-00771, 2017 WL

1738422, at *1 (M.D. Pa. May 3, 2017) (“[B]ecause the settlement of a lawsuit and the

relationship between an attorney and his or her client are areas traditionally governed by state

law and there is no conflicting federal interest.”); quoting Mowrer v. Warner-Lambert Co., No.

CIV.A.98-2908, 2000 WL 974394, at *5 (E.D. Pa. July 14, 2000); see also Coleman v. United

States, No. CIV.A. 04-3994, 2005 WL 2230319, at *1 (E.D. Pa. Sept. 13, 2005).

       Under Pennsylvania law, a wrongful death action is brought by the decedent's relatives

on their own behalf to recover damages for pecuniary loss suffered by the loss of the decedent's

future contributions, and a survival action is brought on behalf of the decedent for pain and

suffering and the loss of income suffered before death. Wilson, 2017 WL 1738422, at *1;

Coleman, 2005 WL 2230319, at *1. Pennsylvania prioritizes wrongful death claims over

survival claims in order to put the needs of the decedent's dependents over the estate

beneficiaries.” Wilson, 2017 WL 1738422, at *1; Coleman, 2005 WL 2230319, at *1; see also

Krause v. B & O Railroad, Pa. D & C.3d 458, 471 (C.P. 1983) (recognizing “the natural

preference for compensation for needy dependents for loss over windfall inheritances.”).

II.    PROPOSED SETTLEMENT ALLOCATION

       The total gross settlement in this action is Three Million Dollars ($3,000,000.00).

Plaintiff proposes that Three Hundred Thousand Dollars ($300,000.00) be allocated to the

survival action and Two Million Seven Hundred Thousand Dollars ($2,700,000.00) be


                                               2
          Case 3:19-cv-02199-KM Document 30 Filed 09/14/20 Page 3 of 5




allocated to the wrongful death action. This allocation has been approved by the Pennsylvania

Department of Revenue. Further, the Court finds this allocation to be appropriate and

approves of the same. See Wilson, 2017 WL 1738422, at *2 (approving 90%-10% distribution

between wrongful death and survival actions).

       Plaintiff also requests that the Court approve the payment of One Million Two

Hundred Thousand Dollars ($1,200,000.00) to be paid to the Dyller Law Firm as legal fees.

This amount constitutes 40 percent of the gross settlement and is in keeping with the fee

agreement between the Plaintiff and Plaintiff’s counsel. Plaintiff’s counsel further agrees to

waive reimbursement of any costs associated with the lawsuit or work on the filing of the

estate. A fee agreement is entitled to a presumption of reasonableness, and a 40% agreement

is within the range of reasonableness. See Wilson, 2017 WL 1738422, at *2; In re Lucent Techs.,

Inc., Sec. Litig., 327 F. Supp. 2d 426, 442 (D.N.J. 2004) (“If this were a non-class action case,

the customary contingent fee would likely range between 30% and 40% of the recovery.”); In

re Cendant Corp. Litig., 264 F.3d 201, 220 (3d Cir. 2001) (Becker, C.J.) (“Courts should afford

a presumption of reasonableness to fee requests submitted pursuant to an agreement between

a properly-selected lead plaintiff and properly-selected lead counsel.”). As such, the Court

approves the payment of this amount to the Dyller Law Firm.

       Plaintiff also seeks the payment of Sixty-Eight Thousand Dollars ($68,000.00) to

Rasheda Hammonds as an Administrator for the Estate. The Petition notes that she has

worked extensively on this case throughout litigation. The Petition also requests that she be

allowed to pay from the Estate’s funds any taxes of the Estate as required by the Pennsylvania




                                               3
           Case 3:19-cv-02199-KM Document 30 Filed 09/14/20 Page 4 of 5




Department of Revenue. The Court finds these requests reasonable and approves the payment

of this amount to Ms. Hammonds, as well as the payment of the taxes by the Estate.

       Finally, the Petition and counsel for the Plaintiff seek approval of the balance of the

settlement proceeds to the Estate’s beneficiaries as follows: One Hundred Eighty-Five

Thousand Dollars ($185,000.00) to each of the eight beneficiaries. These amounts will be

placed in a structured settlement account for the five minor beneficiaries. 2

       The balance of the settlement funds will then be placed in Plaintiff’s counsel’s IOLTA

account. After the resolution of the Estate and payment of any costs or taxes associated with

the Estate, the balance of the remaining proceedings will be equally distributed among the

eight beneficiaries. Per Plaintiff’s counsel, these remaining proceeds will go into a trust for the

minor beneficiaries. The adult beneficiaries will receive a direct payment of this balance.

       Plaintiff’s counsel avers that this resolution and settlement, and the proposed

distribution of the same, is in the best interest of the Plaintiff and the beneficiaries of the

Estate. Ms. Hammonds, as Administrator of the Estate and Plaintiff in this matter, agreed

under oath with the terms of the settlement agreement and the allocation proposed in the

Petition for Approval. She also indicated on the record at the time of the hearing on the

Petition that she understood and agreed that the settlement extinguished all claims against the

Luzerne County Defendants in this case. All beneficiaries or guardians of minor beneficiaries




       2
        As of the date of the hearing, at least two of the adult beneficiaries had also agreed to
have their settlement proceeds placed in a structure.

                                                4
          Case 3:19-cv-02199-KM Document 30 Filed 09/14/20 Page 5 of 5




present at the hearing testified that they understood the resolution of the claims against

Luzerne County and the payment and allocation of the settlement.

III.   CONCLUSION

       The Court approves the settlement between Plaintiff and the Luzerne County

Defendants as outlined in the Petition for Approval, as described in more detail at the hearing

on the Petition, and as set forth above. As confirmed by Plaintiff and Plaintiff’s counsel, all

beneficiaries of the Estate have been identified and were provided notice of the hearing on the

Petition for Approval. The Plaintiff agrees to and understands the terms of the settlement and

the allocation. No objections to the distribution were placed before the Court. For these

reasons, Plaintiff’s Petition for the Approval of the Settlement of Wrongful Death and

Survival Actions (Doc. 25) is GRANTED.

       An appropriate Order will follow.




Dated: September 14, 2020                          s/Karoline Mehalchick
                                                   KAROLINE MEHALCHICK
                                                   United States Magistrate Judge




                                              5
